




INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
____ day of _________________, 2014, by and between Piper Jaffray Companies, a
Delaware corporation (the “Company”), and _____________________________
(“Indemnitee”).
WHEREAS, it is essential to the Company and its mission to retain and attract as
officers and directors the most capable persons available;
WHEREAS, Indemnitee is serving, or the Company has asked Indemnitee to serve, as
an officer or director of the Company;
WHEREAS, both the Company and Indemnitee recognize the omnipresent risk of
litigation and other claims that are routinely asserted against officers and
directors of companies operating in the public arena in the current environment
and the attendant costs of defending even wholly frivolous claims;
WHEREAS, it has become increasingly difficult to obtain insurance against the
risk of personal liability of officers and directors on terms providing
reasonable protection to the individual at reasonable cost to the companies;
WHEREAS, the certificate of incorporation and bylaws of the Company provide
certain indemnification rights to the officers and directors of the Company, as
provided by Delaware Law;
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s service to the Company in an
effective manner, the increasing difficulty in obtaining and maintaining
satisfactory insurance coverage, and Indemnitee’s reliance on assurance of
indemnification, the Company wishes to provide in this Agreement for the
indemnification of, and the advancing of expenses to, Indemnitee to the fullest
extent permitted by Delaware Law (whether partial or complete) and as set forth
in this Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies;
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein, the parties hereto agree as follows:
1.    Certain Definitions.
(a)    “Board”: The Company’s Board of Directors.
(b)    “Change in Control”: Shall be deemed to occur only if a majority of the
members of the Board shall not be (i) individuals elected as directors of the
Company for whose election proxies shall have been solicited by the Board or
(ii) individuals elected or appointed by the Board to fill vacancies on the
Board caused by death or resignation (but not by removal) or to fill newly
created directorships.
(c)    “Claim”: Any threatened, pending or completed action, suit or proceeding,
whether instituted by or in the right of the Company or any other party, or any
inquiry, hearing or investigation that Indemnitee in good faith believes might
lead to the institution of any such action, suit or proceeding, in each case
whether civil (including intentional and unintentional tort claims), criminal,
administrative, arbitrative, investigative or other.

1

--------------------------------------------------------------------------------




(d)    “Delaware Law”: The General Corporation Law of the State of Delaware and
the judicial decisions thereunder and the judicial interpretations thereof.
(e)    “Disinterested Director”: A director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(f)    “Exchange Act”: The United States Securities Exchange Act of 1934, as
amended.
(g)    “Expenses”: Attorneys’ fees and all other costs, expenses and obligations
paid or incurred in connection with investigating, defending, being a witness in
or participating in (including on appeal), or preparing to defend, be a witness
in or participate in, any Claim relating to any Indemnifiable Event.
(h)    “Indemnifiable Event”: Any event or occurrence, whether occurring before,
on or after the date of this Agreement, related to the fact that Indemnitee is
or was a director, officer, employee, agent or fiduciary of the Company, or is
or was serving at the request of the Company as a director, officer, employee,
trustee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, or by reason of anything done
or not done by Indemnitee in any such capacity.
(i)    “Independent Legal Counsel”: A law firm, a member of a law firm, or an
independent practitioner that is experienced in matters of corporation law and
that, under the applicable standards of professional conduct then prevailing,
would not have a conflict of interest in representing either the Company or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.
(j)    “Reviewing Party”: The person or body selected in accordance with Section
9(b) to determine Indemnitee’s entitlement to indemnification under this
Agreement.
2.    Basic Indemnification Arrangement.
(a)    In the event Indemnitee was, is or becomes a party to, or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by Delaware Law in effect as of the date of this Agreement or
as subsequently amended to increase the scope of such permitted indemnification,
as soon as practicable but in any event no later than 30 days after written
demand is presented to the Company, against any and all Expenses, liabilities,
losses, judgments, fines, penalties, ERISA excise taxes and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties or amounts paid in settlement) of such Claim (collectively, “Losses”).
(b)    If so requested in writing by Indemnitee, the Company shall advance
(within 20 days of such request) any and all Expenses to Indemnitee as incurred
(an “Expense Advance”). The obligation of the Company to make an Expense Advance
shall be subject to the condition that, if Delaware Law requires, the payment of
such Expenses in advance of the final disposition of a Claim shall be made only
upon delivery to the Company of an undertaking by or on behalf of Indemnitee to
repay all amounts so advanced if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified under this Agreement or otherwise.
Indemnitee’s obligation to reimburse the Company shall be unsecured, and no
interest shall be charged thereon.

2

--------------------------------------------------------------------------------




3.    Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses or Losses claimed by Indemnitee but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled. Moreover, notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.
4.    Exclusions from Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to:
(a)    indemnify or advance funds to Indemnitee for Expenses or Losses with
respect to proceedings initiated by Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:
(i)    for proceedings referenced in Section 9(c) (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous); or
(ii)    where the Company has joined in or the Board has consented to the
initiation of such proceedings;
(b)    indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by Delaware Law;
(c)    indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act or any similar successor statute; or
(d)    indemnify or advance funds to Indemnitee for Indemnitee’s reimbursement
to the Company of any bonus or other incentive-based or equity-based
compensation previously received by Indemnitee or payment of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Exchange Act (including any such reimbursements under
Section 304 of the Sarbanes-Oxley Act of 2002 in connection with an accounting
restatement of the Company or the payment to the Company of profits arising from
the purchase or sale by Indemnitee of securities in violation of Section 306 of
the Sarbanes-Oxley Act).
5.    Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder, the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.
6.    No Presumptions. For purposes of this Agreement, the termination of any
Claim, by judgment, order, settlement (whether with or without court approval)
or conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by Delaware Law. In addition, neither the
failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to

3

--------------------------------------------------------------------------------




secure a judicial determination that Indemnitee should be indemnified under
Delaware Law shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.
7.    Nonexclusivity; Subsequent Change in Law. The rights of Indemnitee
hereunder shall be in addition to any other rights Indemnitee may have under the
Company’s bylaws or certificate of incorporation, under Delaware Law or
otherwise. To the extent that a change in Delaware Law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s bylaws and certificate of incorporation
and this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.
8.    Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.
9.    Procedure upon Application for Indemnification.
(a)    In order to obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request therefor, including in such request such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of the Claim.
(b)    Upon written request by Indemnitee for indemnification pursuant to
Section 9(a), a determination, if required by Delaware Law, with respect to
Indemnitee’s entitlement thereto shall be made as follows: (i) if requested by
Indemnitee, by Independent Legal Counsel, or (ii) if no request is made by
Indemnitee for a determination by Independent Legal Counsel, (A) by the Board by
a majority vote of a quorum consisting of Disinterested Directors, or (B) if a
quorum of the Board consisting of Disinterested Directors is not obtainable or,
even if obtainable, such quorum of Disinterested Directors so directs, by
Independent Legal Counsel in a written opinion to the Board, a copy of which
shall be delivered to Indemnitee, or (C) if a quorum of Disinterested Directors
so directs, by the stockholders of the Corporation. In the event the
determination of entitlement to indemnification is to be made by Independent
Legal Counsel at the request of Indemnitee, the Independent Legal Counsel shall
be selected by the Board unless there shall have occurred within two years prior
to the date of the commencement of the Claim for which indemnification is
claimed a Change in Control, in which case the Independent Legal Counsel shall
be selected by Indemnitee unless Indemnitee shall request that such selection be
made by the Board. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 30 days after such
determination.
(c)    If a claim under this Section 9 is not paid in full by the Company within
30 days after a written claim pursuant to Section 9(a) has been received by the
Company, Indemnitee may at any time thereafter bring suit against the Company to
recover the unpaid amount of the claim and, if successful in whole or in part,
Indemnitee shall be entitled to be paid also the Expenses of prosecuting such
claim. It shall be a defense to any such action (other than an action brought to
enforce a claim for Expenses incurred in defending any proceeding in advance of
its final disposition where the required undertaking, if any is required, has
been tendered to the Company) that Indemnitee has not met the standard of
conduct which makes it permissible under Delaware

4

--------------------------------------------------------------------------------




Law for the Company to indemnify Indemnitee for the amount claimed, but the
burden of proving such defense shall be on the Company. Neither the failure of
the Reviewing Party to have made a determination prior to the commencement of
such action that indemnification of Indemnitee is proper in the circumstances
because he or she has met the applicable standard of conduct set forth in
Delaware Law, nor an actual determination by the Reviewing Party that Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
10.    Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense of any such Claim, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently directly incurred by
Indemnitee in connection with Indemnitee’s defense of such Claim other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ his or her own legal counsel in such Claim, but
all Expenses related to such counsel incurred after notice from the Company of
its assumption of the defense shall be at Indemnitee’s own expense; provided,
however, that if (i) Indemnitee’s employment of his or her own legal counsel has
been authorized by the Company, (ii) Indemnitee has reasonably determined that
there may be a conflict of interest between Indemnitee and the Company in the
defense of such Claim, (iii) after a Change in Control, Indemnitee’s employment
of his or her own counsel has been approved by the Independent Legal Counsel, or
(iv) the Company shall not in fact have employed counsel to assume the defense
of such Claim, then Indemnitee shall be entitled to retain his or her own
separate counsel (but not more than one law firm plus, if applicable, local
counsel in respect of any such Claim), and all Expenses related to such separate
counsel shall be borne by the Company.
11.    Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company’s prior
written consent, which shall not be unreasonably withheld; provided, however,
that if a Change in Control has occurred, the Company shall be liable for
indemnification of Indemnitee for amounts paid in settlement if an Independent
Legal Counsel has approved the settlement. The Company shall not settle any
Claim related to an Indemnifiable Event in any manner that would impose any
liabilities or obligations on Indemnitee without Indemnitee's prior written
consent.
12.    Amendments; Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
13.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
14.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, bylaw or otherwise) of the amounts otherwise
indemnifiable hereunder.

5

--------------------------------------------------------------------------------




15.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director, officer, employee, agent or
fiduciary of the Company or of any other enterprise at the Company’s request.
16.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) is held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by Delaware Law.
17.    Effective Date. This Agreement shall be effective as of the date hereof
and shall apply to any claim for indemnification by Indemnitee on or after such
date.
18.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.
19.    Injunctive Relief. The parties hereto agree that Indemnitee may enforce
this Agreement by seeking specific performance hereof, without any necessity of
showing irreparable harm or posting a bond, which requirements are hereby
waived, and that by seeking specific performance, Indemnitee shall not be
precluded from seeking or obtaining any other relief to which he may be
entitled.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
    

6

--------------------------------------------------------------------------------




              
    PIPER JAFFRAY COMPANIES
         By:___________________________________         

     Name:
Title:          
 
    INDEMNITEE
    
___________________________________         
     Name:
    


    
 



7